 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER A. STANTON,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-89-JD-MGG

 WEXFORD MEDICAL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Christopher A. Stanton, a prisoner without a lawyer, filed a complaint (ECF 1)

naming five defendants at the Westville Correctional Facility alleging he is not receiving

adequate medical care for a large mass in his abdomen. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Still, under 28 U.S.C. §

1915A, the court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against an immune defendant.

       On November 3, 2020, Stanton noticed a mass in the area of his left upper

abdomen. ECF 1 at 3 and ECF 1-1 at 2. On November 16, 2020, a nurse examined him

and “no significant abnormality [was] seen.” ECF 1-1 at 8. Nurse Ekea could not find it

and Nurse Smith was only able to locate a small mass. ECF 1 at 3. For a medical

professional to be held liable for deliberate indifference to an inmate’s medical needs,
 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 2 of 7


he or she must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the

person responsible actually did not base the decision on such a judgment.” Jackson v.

Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Stanton does not believe Nurses Ekea and Smith

provided him with proper medical treatment, but

       medical professionals are not required to provide proper medical treatment
       to prisoners, but rather they must provide medical treatment that reflects
       professional judgment, practice, or standards. There is not one proper way
       to practice medicine in a prison, but rather a range of acceptable courses
       based on prevailing standards in the field. The Constitution is not a
       medical code that mandates specific medical treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations,

parenthesis, and brackets omitted; emphasis added). Stanton disagrees with the nurses’

decisions to not do more. However, “a disagreement with medical professionals . . .

does not state a cognizable Eighth Amendment claim . . ..” Ciarpaglini v. Saini, 352 F.3d

328, 331 (7th Cir. 2003). This complaint does not plausibly allege either Nurse Ekea or

Nurse Smith acted outside the scope of professional judgment, practice, or standards.

Therefore, they will be dismissed.

       On November 12, 2020, Stanton filed a health care request. ECF 1-1 at 5. Dorothy

Livers responded the day she received it, November 16, 2020, by telling him he would

be scheduled for a medical appointment. It is unclear whether she scheduled him for

the nurse visit he had the same day, or with Dr. Liaw on November 24, 2020, or both.

Either way, there are no allegations that she is a health care provider, that she had any

other involvement with his treatment, or that she delayed his treatment. The complaint



                                              2
 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 3 of 7


does not state a claim against her merely because she received his health care request

and scheduled him for an appointment or appointments. Therefore, Dorothy Livers will

be dismissed.

       At the appointment on November 24, 2020, Stanton told Dr. Liaw he was in

severe pain. Dr. Liaw examined Stanton, but said he did not find a mass even though

Stanton alleges it was large enough to be visible at that time. In the seven weeks

thereafter, he alleges Dr. Liaw provided him no medical care despite several reports

from staff who saw the lump and his own reports that he is in extreme pain. These

allegations state a claim against Dr. Liaw for acting outside of professional judgment,

practice, and standards.

       Stanton also sues Wexford Medical, the private company contracted to provide

medical services at his prison. A private company performing a State function can be

held liable to the same extent as a municipal entity under Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658 (1978). Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir.

2012). “Corporate liability exists “when execution of a [corporation’s] policy or custom .

. . inflicts the injury.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005).

       Stanton speculates Wexford tells its staff to do as little as possible and save as

much money as possible so they will be paid a bonus. However, he has not alleged facts

from which it can be plausibly inferred that these policies exist or that they are the

reason he has not received additional medical treatment. A complaint must contain

sufficient factual matter to “state a claim that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded


                                               3
 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 4 of 7


factual content allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). “Factual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (quotation marks,

citations and footnote omitted). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it

has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quotation

marks and brackets omitted). Thus, “a plaintiff must do better than putting a few words

on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d

400, 403 (7th Cir. 2010) (emphasis in original). Therefore, Wexford will be dismissed.

       In addition to monetary compensation, Stanton seeks permanent injunctive relief

to obtain medical treatment for the painful mass in his abdomen. Inmates are entitled to

receive constitutionally adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104–05

(1976). They are “not entitled to demand specific care[, nor are they] entitled to the best

care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Here, the allegation that

he is not currently receiving any medical care for the painful mass in his abdomen states

a claim for injunctive relief. The Westville Correctional Facility Warden has both the

authority and the responsibility to ensure that inmates are provided constitutionally

adequate medical treatment as required by the Eighth Amendment, therefore he will be

added as a defendant for the injunctive relief claim. See Gonzalez v. Feinerman, 663 F.3d


                                              4
 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 5 of 7


311, 315 (7th Cir. 2011) (“[T]he warden . . . is a proper defendant [for] injunctive relief

[and is] responsible for ensuring that any injunctive relief is carried out.”).

       Lastly, Stanton seeks preliminary injunctive relief in the form of an ultrasound or

MRI of his abdomen. The local rules require preliminary injunction requests to be filed

as a separate motion. N.D. Ind. L.R. 65-1(a). However, because he is proceeding without

a lawyer, the court will consider the request. “[A] preliminary injunction is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by

a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968,

972 (1997). It is unclear if Stanton can meet this burden, but the complaint will be

separately docketed as a preliminary injunction and the Westville Correctional Facility

Warden will be ordered to respond to it.

       For these reasons, the court:

       (1) DIRECTS the clerk to add the Westville Correctional Facility Warden as an

official capacity defendant;

       (2) DIRECTS the clerk to separately docket the complaint as a motion for

preliminary injunction;

       (3) GRANTS Christopher A. Stanton leave to proceed against Dr. Liaw in his

individual capacity for compensatory and punitive damages for not providing him

treatment for a plainly visible, softball sized lump in his abdomen on November 24,

2020, and thereafter, in violation of the Eighth Amendment;

       (4) GRANTS Christopher A. Stanton leave to proceed against the Westville

Correctional Facility Warden in his official capacity for permanent injunctive relief to


                                              5
 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 6 of 7


receive constitutionally adequate medical care for the mass in his abdomen as required

by the Eighth Amendment;

      (5) DISMISSES all other claims;

      (6) DISMISSES Wexford Medical, Dorothy Livers, Smith, and Ekea;

      (7) DIRECTS the clerk to request Waiver of Service from the Westville

Correctional Facility Warden at the Indiana Department of Correction with a copy of

this order and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

      (8) DIRECTS the clerk to fax or email the same documents to the Westville

Correctional Facility Warden at the Westville Correctional Facility;

      (9) DIRECTS the United States Marshals Service to serve process pursuant to 28

U.S.C. § 1915(d) on the Westville Correctional Facility Warden by February 26, 2021, if

an entry of appearance has not been entered by February 19, 2021;

      (10) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Dr. Liaw at Wexford of Indiana,

LLC, with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C. §

1915(d);

      (11) ORDERS Wexford of Indiana, LLC, to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment date,

work location, and last known home address of any defendant that does not waive

service, if they have such information;

      (12) ORDERS the Westville Correctional Facility Warden to respond to the

preliminary injunction motion and to provide a sworn declaration or affidavit with


                                            6
 USDC IN/ND case 3:21-cv-00089-JD-MGG document 5 filed 02/12/21 page 7 of 7


supporting medical documentation as necessary by March 5, 2021, explaining how the

mass in the abdomen of Christopher A. Stanton, IDOC # 158436, is being treated as

required by the Eighth Amendment; and

      (13) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Dr. Liaw and the

Westville Correctional Facility Warden respond to the complaint as provided for in the

Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on February 12, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            7
